Title: From Thomas Jefferson to George Washington, 4 July 1780
From: Jefferson, Thomas
To: Washington, George



Sir
Richmond July 4. 1780.

The assembly have directed me to send a quantity of tobacco to the Virginia officers in captivity at New York and Long island, or if the enemy will not admit that, that it be sold for hard money and sent to them. I own I do not expect they will admit it. As you are a better judge of this, should you be of opinion they will suffer the officers to receive and dispose of the tobacco, I must trouble you to get permission for a flag to go hence by water with it. If you think they will not consent to it, and will be so good as to inform me of it, I will not give you the trouble of applying for a flag, but will proceed immediately to procure hard money according to the desire of the assembly.
I have the honor to be with the greatest esteem & respect Your Excellency’s most obedient & most humble servt.,

Th: Jefferson

